DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 11-12, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (US 5537741) in view of Ueda et al (US 20200180157).
	Regarding Claim 1, Peterson teaches a system for correction of automated insertion of a wire contact into a target hole of a connector (see at least Figs. 11-12), the system comprising: 
	a robot (see at least robots 184, 186 in col. 12 lines 11-13 and in Fig. 11) having an end-effector, wherein the end-effector comprises a wire gripper (see at least “circuit” being a wire in col. 1 lines 53-56,  end effectors 200, 202 in col. 13 lines 35-40 and Fig. 11, and end effectors having insertion jaws 218 for gripping terminals 49 and inserting into connector cavity in col. 15 lines 18-29); 
	a computing device (see at least robot controllers 196 in col. 12 lines 11-24), wherein the computing device is configured to: 
	control the robot to align the wire contact with the target hole of the connector (see at least centering and aligning terminal 49 into connector cavity 194 in col. 16 lines 30-43); 
	control the robot to advance the wire contact toward the target hole of the connector and at least partially insert the wire contact into the target hole (see at least positioning terminal 49 to insert into connector cavity 194 and inserting each terminal in col. 12 lines 30-43); 
	determine a depth of insertion of the wire contact within the target hole of the connector (see at least hall effect sensor used to measure the position of the cylinder’s piston that is moving the terminal into a connector cavity and determine when the stroke of the lower jaw travel has reached an end point of travel and incrementally inserting each terminal until it is fully inserted in col. 15 lines 30-54, measuring the distance the piston moves to insert the terminal is interpreted as the determining depth of insertion);
	 in response to the depth of insertion being above a predetermined depth, control the robot to perform a pull test of pulling the wire contact away from the connector (see at least after the full insertion of each terminal 49 is accomplished, the controller controls the end effectors to perform a pull test on each terminal in col. 12 lines 30-43, the full length of each terminal is interpreted to be the predetermined depth); 
	in response to the depth of insertion being below a predetermined depth: 
identify an error condition (see at least LVDT sensing docking location error and correcting prior to the entire length of the terminal being inserted in col. 16 lines 1-35); 
	determine a number of corrective operations performed (see at least searching for openings a prescribed number of times and in col.16 lines 1-11 ); 
	perform an error correction operation in response to the number of corrective operations being below a predefined number (see at least searching for openings a prescribed number of times using LVDT feedback and in col. 16 lines 1-11, each search routine iteration is interpreted as a corrective action); and 
	move the wire contact away from the target hole in response to the number of corrective operations being above the predefined number (see at least after the prescribed number of times, the insertion jaws drop the circuit back onto the foamboard in col. 16 lines 1-11 interpreted as moving the wire contact away from the target hole ).
	Peterson does not appear to teach the following, but Ueda does teach:
	control the robot to cease insertion in response to a force between the wire contact and the connector exceeding a predefined value (see at least stopping the insertion action when the force detected exceeds a threshold value in par. 0102);
	identify error condition using visual feedback (see at least identifying misalignment amount between centerlines and the coupling end portion and the connector in par. 0094)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Peterson to incorporate the teachings of Ueda wherein the robot stops the insertion action when force above a threshold is sensed and identifies misalignment with an imaging unit. The motivation to incorporate stopping the robot based on a force threshold would be to perform insertion more accurately without excess or deficiency (see par. 0110) and the motivation to detect misalignment in images would be to increase accuracy when moving toward the connector (see par. 0169).

Regarding Claim 2, Peterson as modified by Ueda teaches the system of claim 1 (see Claim 1 analysis), wherein the computing device configured to perform an error correction operation comprises the computing device configured to: 
Peterson does not appear to teach all of the following, but Ueda does teach: 
control the robot to adjust an orientation of the wire contact to be oriented perpendicular to a front surface of the connector (see at least correction action including moving the cable 93 so that the centerline O931 of the cable is parallel to the centerline O92 of the connector and perpendicular to the end surface 923 of the connector in par. 0089, and Fig. 14); and 
control the robot to re-insert the wire contact into the target hole of the connector (see at least retracting and correcting the cable position in Fig. 15-16 and then re-inserting in Fig. 17, and par. 0095-0099).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Peterson to incorporate the teachings of Ueda wherein the robot retracts the cable to align it perpendicular to the end surface of the connector and then re-inserts the cable. The motivation to incorporate the teachings of Ueda would be to enable the insertion action to be more smoothly performed (see at least par. 0097).
Regarding Claim 5, Peterson as modified by Ueda teaches the system of claim 1 (see Claim 1 analysis). Peterson further teaches wherein the computing device configured to move the wire contact away from the target hole further comprises the computing device configured to: 
control the robot to re-align the wire contact with the target hole (see at least iterative search routine to re-align terminal with connector cavities in col. 16 lines 1-11); 
control the robot to advance the wire contact toward the target hole of the connector and at least partially insert the wire contact into the target hole (see at least positioning terminal 49 to insert into connector cavity 194 and inserting each terminal in col. 12 lines 30-43); 
determine a depth of insertion of the wire contact within the target hole of the connector (see at least hall effect sensor used to measure the position of the cylinder’s piston that is moving the terminal into a connector cavity and determine when the stroke of the lower jaw travel has reached an end point of travel and incrementally inserting each terminal until it is fully inserted in col. 15 lines 30-54, measuring the distance the piston moves to insert the terminal is interpreted as the determining depth of insertion);; 
in response to the depth of insertion being above a predetermined depth, 
control the robot to perform a pull test of pulling the wire contact away from the connector (see at least after the full insertion of each terminal 49 is accomplished, the controller controls the end effectors to perform a pull test on each terminal in col. 12 lines 30-43); and 
provide for indication of successful insertion of the wire contact into the target hole of the connector in response to the pull test satisfying predetermined criteria (see at least LVDT 240 sensing sufficient force exerted on the terminal by the pull of the secure terminal and signals to translate shaft to align the next circuit for centering and insertion into the next connector block in col. 16 lines 34-50, the signal to move onto the next circuit is interpreted as an indication to the controller of successful insertion).
Peterson does not appear to teach all of the following, but Ueda does teach:
control the robot to cease insertion in response to a force between the wire contact and the connector exceeding a predefined value (see at least stopping the insertion action when the force detected exceeds a threshold value in par. 0102); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Peterson to incorporate the teachings of Ueda wherein the robot stops the insertion action when force above a threshold is sensed. The motivation to incorporate stopping the robot based on a force threshold would be to perform insertion more accurately without excess or deficiency (see par. 0110).
Regarding Claim 11, Peterson as modified by Ueda teaches a method for correction of automated insertion of a wire contact into a target hole of a connector, the method comprising performing step by step each function of the system of Claim 1 (see Claim 1 analysis for rejection of the system)
Regarding Claim 12, Peterson as modified by Ueda teaches a method for correction of automated insertion of a wire contact into a target hole of a connector, the method comprising performing step by step each function of the system of Claim 2 (see Claim 2 analysis for rejection of the system).
Regarding Claim 15, Peterson as modified by Ueda teaches a method for correction of automated insertion of a wire contact into a target hole of a connector, the method comprising performing step by step each function of the system of Claim 5 (see Claim 5 analysis for rejection of the system).
Regarding Claim 16, Peterson as modified by Ueda teaches (references to Peterson) an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least (see at least robot controllers 196 in col. 12 lines 11-24 and software stored on the controllers providing instructions to robot in col. 14 lines 25-40) perform step by step, each function of the system of Claim 1 (see Claim 1 analysis for rejection of the system).
Regarding Claim 17, Peterson as modified by Ueda teaches an apparatus for performing step by step each function of the system of Claim 2 (see Claim 2 analysis for rejection of the system).
Regarding Claim 20, Peterson as modified by Ueda teaches an apparatus for performing step by step each function of the system of Claim 5 (see Claim 5 analysis for rejection of the system).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Ueda and Eaton et al (US 4787138).
Regarding Claim 6, Peterson as modified by Ueda teaches the system of claim 5 (see Claim 5 analysis). Peterson and Ueda do not appear to explicitly teach the following, but Eaton does teach wherein the predetermined criteria comprises movement of the wire contact less than a predefined amount out of the target hole in response to a pull force applied to the wire contact of at least a predefined force (see at least pull testing performed with a small test force and connection is determined to pass if no retraction occurs in col. 13 lines 34-50, no retraction occurring is interpreted to be a predefined amount equaling 0).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Peterson as modified by Ueda to incorporate the teachings of Eaton wherein the pull test has to result in 0 retraction at the test force in order to pass. The motivation to incorporate the teachings of Eaton would be to ensure more proper and secure connection before moving on (see col. 13 lines 50-55).

Claim 7-8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Ueda and Seraji et al (US 5737500).
	Regarding Claim 7, Peterson as modified by Ueda teaches the system of claim 1 (see Claim 1 analysis), 
	Peterson and Ueda do not appear to teach the following but Seraji (US 5737500) does teach: 
	wherein the end effector further comprises one or more image acquisition devices for capturing images from at least two different angles (see at least integrated sensor/end-effector unit with two CCD cameras and a gripper in col. 19 lines 33-40).
	Given that Ueda already teaches imaging the of the wire contact and the connector to determine misalignment (see par. 0094), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Peterson as modified by Ueda to incorporate the teachings of Seraji wherein the end effector has at least two cameras, in order to arrive at using one or more cameras on the end-effector for capturing images of the wire contact and connector at multiple angles. The motivation to incorporate the teachings of Seraji would be to use real-time sensory data from the cameras to avoid collisions (see col. 9 lines 53-63), which increases safety.
	Regarding Claim 8, Peterson as modified by Ueda and Seraji teaches the system of claim 7 (see Claim 7 analysis), wherein the computing device configured to control the robot to align the wire contact with the target hole of the connector comprises the computing device configured to:  
	Peterson does not appear to teach the following, but Ueda does teach:
	identify a location of the target hole (see at least imaging the cable and connector to align them in par. 0095-0096); 
	identify an alignment direction to align the wire contact with the target hole of the connector (see at least identifying the amount of misalignment in the positive X-axis direction in par. 0095 and Fig. 15-16); and 
	control the robot to move the wire contact in the alignment direction in a plane orthogonal to an axis along which the wire contact extends (see at least moving the gripping unit in the positive x-axis direction by the amount of misalignment in par. 0095 and Fig. 15-16).	
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Peterson to incorporate the teachings of Ueda wherein the robot aligns identifies misalignment with an end effector camera and corrects for it. The motivation to incorporate the teachings of Ueda would be to enable the insertion action to be more smoothly performed (see at least par. 0097).
Peterson and Ueda do not appear to teach the following but Seraji does teach:
acquire images from at least two different angles using the one or more image acquisition devices (see at least integrated sensor/end-effector unit with two CCD cameras and a gripper in col. 19 lines 33-40).
Given that Ueda already teaches imaging the of the wire contact and the connector to determine misalignment (see par. 0094), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Peterson as modified by Ueda to incorporate the teachings of Seraji wherein the end effector has at least two cameras, in order to arrive at using one or more cameras on the end-effector for capturing images of the wire contact and connector at multiple angles. The motivation to incorporate the teachings of Seraji would be to use real-time sensory data from the cameras to avoid collisions (see col. 9 lines 53-63), which increases safety.
Regarding Claim 19, Peterson as modified by Ueda and Seraji teaches an apparatus for performing step by step each function of the system of Claim 8 (see Claim 8 analysis for rejection of the system).

Allowable Subject Matter
Claims 3-4, 9-10, 13-14, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art comes from Peterson and Ueda but the prior art alone or in combination does not appear to teach to project the orientation of the wire contact onto a plane perpendicular to an orientation of the wire gripper to identify a resulting vector (Claim 3, 13, 18), or wherein the depth of insertion of the wire contact into the target hole of the connector is determined based on an initial distance of the wire contact to a surface of the connector and a traveled distance of the robot (Claim 9). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Motoyoshi et al (US 9555549) discloses a robot control system for aligning the lead wires of a capacitor with connector holes via multiple visual servo corrective actions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664